UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7163


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO DELREA SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:05-cr-00013-RJC-DCK-1)


Submitted:   September 11, 2012          Decided:   September 14, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Delrea Smith, Appellant Pro Se.     Keith Michael Cave,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Antonio    Delrea       Smith       appeals       the   district      court’s

orders denying his motion for a reduction of sentence pursuant

to   18    U.S.C.    § 3582(c)(2)           (2006)    and    denying     his       motion   for

reconsideration.            We     have     reviewed        the    record     and    find   no

reversible error.           Accordingly, we affirm the denial of Smith’s

§ 3582(c)(2)        motion    for      the    reasons        stated     by    the    district

court.       United       States      v.    Smith,     No.    3:05-cr-00013-RJC-DCK-1

(W.D.N.C. May 24, 2012).                We also affirm the denial of Smith’s

motion     to    reconsider,       noting      that    the        district    court    lacked

authority to even consider the motion.                             See United States v.

Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010).                          We dispense with

oral      argument    because         the    facts     and    legal      contentions        are

adequately       presented       in    the    materials        before        the   court    and

argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                2